OPINION OF THE COURT
PER CURIAM:
Appellant, Kevin Levi Gans, was convicted of murder in the first degree, and after the denial of post-verdict motions was sentenced to imprisonment for life. This appeal followed.
Appellant contends that certain oral and written statements, which he made prior to trial, should have been suppressed. Even though these statements were not introduced into evidence at appellant’s trial, the issue is raised because, according to appellant, the statements led the police to certain physical evidence. The physical evidence, according to the appellant, should have been suppressed as the product of these allegedly illegally obtained statements. None of these issues was raised by the appellant in post-verdict motions and, therefore, they have not been properly preserved for review. Commonwealth v. Davis, 455 Pa. 466, 817 A.2d 218 (1974); Commonwealth v. Agie, 449 Pa. 187, 296 A.2d 741 (1972).
Judgment of sentence affirmed.